Citation Nr: 0203603	
Decision Date: 04/19/02    Archive Date: 04/26/02	

DOCKET NO.  95-20 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the left shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1974 to February 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that continued a 10 percent evaluation for the 
veteran's service-connected left shoulder disability.  A June 
2001 RO decision granted a 20 percent evaluation for 
recurrent dislocation of the left shoulder, effective January 
31, 1994, the date the veteran filed his claim.  

A June 2001 report of contact reflects that the veteran 
believed that hypertension, diabetes mellitus, and liver 
disability were issues that were part of his appeal.  The 
record indicates that a June 1997 Board decision denied 
service connection for cirrhosis of the liver and 
hypertensive vascular disease.  This matter is referred to 
the RO for clarification regarding whether the veteran 
desires to reopen claims for service connection for 
hypertension and liver disability or whether he desires to 
file a claim for service connection for diabetes mellitus.  


FINDING OF FACT

The veteran's left, minor, shoulder disability is manifested 
by chronic recurrent dislocation with arm motion to shoulder 
level, but ankylosis or fibrous union or nonunion of the 
humerus are not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
recurrent dislocation of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Codes 5200, 5201, 5202, 5203 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  (West Supp. 
2001).  In this regard, both VA and private treatment records 
have been obtained and the veteran has been offered a 
personal hearing.  A personal hearing was scheduled but the 
veteran canceled the hearing.  The veteran has also been 
afforded two VA examinations.  While the veteran's 
representative, in March 2002 written argument, indicates a 
belief that there is noncompliance with the Board's June 1997 
remand, a review of that remand and the examination reports 
prepared in conjunction with examinations accomplished 
pursuant to the June 1997 remand reflect that information 
requested in the remand is provided in the examination 
reports, as well as indicating that the claims file was 
reviewed in conjunction with the examinations.  Therefore the 
VA has complied with the VCAA and the Board may now proceed 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A September 1994 medical record from Northeast Alabama 
Regional Medical Center reflects that the veteran was seen 
with complaints regarding his left shoulder.  X-rays 
indicated no significant change between the left and right 
shoulder.  The left humeral head was dislocated anteriorly.  
The veteran reported that he had fallen and injured his left 
shoulder.  There had been a spontaneous dislocation.  This 
was reduced.  The veteran reported a history of left shoulder 
dislocation on four occasions.  

A May 1999 private medical report from Northeast Alabama 
Orthopedic Clinic reflects that the veteran was seen with a 
history of recurrent pain in the left shoulder.  He reported 
a history of recurrent dislocation.  On examination there was 
point tenderness with palpation of the left shoulder.  There 
was decreased abduction, decreased forward flexion, and 
decreased internal and external rotation secondary to pain.  
X-rays indicated that the subacromial space was well 
maintained.  There was slight diminution of the AC joint.  
The diagnostic impression was recurrent dislocation of the 
left shoulder by history.  

The report of a September 1999 VA orthopedic examination 
reflects that the veteran's claims file had been reviewed.  
The veteran reported that his left shoulder would dislocate 
once or twice a year.  He complained of pain, weakness, 
stiffness, swelling, heat, instability, giving way, locking, 
fatigability, and lack of endurance.  The veteran indicated 
that he sometimes used a sling and that he would have flare-
ups with weather.  He did not have inflammatory arthritis.  
He had not worked since 1993, when he was a cook.  The 
veteran was right-handed.  On physical examination motion 
stopped when pain began.  There was objective evidence of 
painful motion.  There was no edema or effusion.  There was 
instability, weakness, and tenderness.  There was no redness, 
heat, or abnormal movement.  There was noticeable guarding of 
movement.  Range of motion of the left shoulder was 
accomplished in forward flexion to 155 degrees, abduction was 
to 110 degrees, external rotation was to 64 degrees, and 
internal rotation was to 66 degrees.  The diagnosis was 
chronic dislocation of the left shoulder with loss of 
function due to pain.  

The report of an August 2000 VA orthopedic examination 
reflects that the veteran's claims file was reviewed.  The 
veteran reported pain, weakness, stiffness, swelling, heat, 
and redness, with instability, give way, locking, 
fatigability, and lack of endurance.  He took Naprosyn, 
Motrin, and Tylenol No. 3.  He reported flare-ups with 
overuse or unusual location 10 percent of the time.  He used 
a brace at night.  He was disabled because of diabetes, 
hypertension, and arthritis of the shoulder and ankle.  He 
was right-handed.  On physical examination, motion stopped 
when pain began.  There was objective evidence of painful 
motion, but no edema or effusion.  There was instability, 
weakness, and tenderness.  There was abnormal movement and 
marked guarding of movement.  Range of motion of the left 
shoulder was accomplished in forward flexion to 92 degrees, 
abduction was to 96 degrees, external rotation was to 45 
degrees and internal rotation was to 43 degrees.  The 
diagnosis was chronic dislocation and arthralgia of the right 
shoulder with loss of function due to pain.  The examiner 
indicated that the current disability was related to the 
veteran's service.  

The veteran's service-connected left shoulder disability has 
been evaluated under the provisions of Diagnostic Code 5203 
of the Rating Schedule.  Diagnostic Code 5203 provides for a 
maximum schedular evaluation of 20 percent for impairment of 
the clavicle or scapula manifested by dislocation.  
Diagnostic Code 5200 provides for a 20 percent evaluation for 
ankylosis of the scapulohumeral articulation where there is 
favorable abduction to 60 degrees with the ability to reach 
the mouth and head.  A 30 percent evaluation is to be 
assigned where there is ankylosis that is intermediate 
between favorable and unfavorable.  Diagnostic Code 5201 
provides that a 20 percent evaluation will be assigned for 
the minor extremity where limitation of motion of the arm is 
to shoulder level.  A 20 percent evaluation will be assigned, 
for the minor extremity, where motion of the arm is limited 
to midway between the side and the shoulder level.  A 30 
percent evaluation will be assigned, for the minor extremity, 
where motion of the arm is limited to 25 degrees from the 
side.  Diagnostic Code 5202 provides that where there is 
impairment of the humerus with recurrent dislocation of, and 
at the scapulohumeral joint, with frequent episodes and 
guarding of all arm movements, in the minor extremity, a 20 
percent evaluation will be assigned.  Where there is fibrous 
union of the humerus a 40 percent evaluation will be assigned 
for the minor extremity.  Where there is nonunion of the 
humerus, a 50 percent evaluation will be assigned for the 
minor extremity.  

The RO has granted a 20 percent evaluation for recurrent 
dislocation of the left shoulder.  The veteran has offered 
his statements, and submitted statements of five witnesses, 
all who indicate that they have observed the veteran 
experiencing dislocation of the left shoulder.  Competent 
medical evidence also indicates that the veteran experiences 
dislocation of the left shoulder.  Diagnostic Code 5202 
provides that recurrent dislocation with frequent episodes 
and guarding of all arm movements, for the minor extremity, 
warrants a 20 percent evaluation.  The record indicates that 
the veteran's left upper extremity is his minor extremity.  
There is no indication that the veteran experiences ankylosis 
of the left shoulder, in any degree, or that there is fibrous 
union or nonunion of the humerus of the left shoulder.  There 
is competent medical evidence indicating that he does not 
experience ankylosis and that there is no fibrous union and 
no nonunion of the left shoulder.  Therefore, a preponderance 
of the evidence is against an evaluation greater than the 20 
percent that has been granted herein under either Diagnostic 
Code 5200 or Diagnostic Code 5202.  The 20 percent evaluation 
assigned under Diagnostic Code 5203 is the highest schedular 
evaluation that may be assigned under that diagnostic code.  

Arm range of motion was shown to be most restricted on the 
more recent VA examination.  However, even at that time, the 
veteran is shown to have range of motion of the arm to at 
least shoulder level in both forward flexion and abduction.  
The examination reports all clearly reflect that motion 
ceased when pain began.  Therefore, even with consideration 
of the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the most restricted range of 
motion demonstrated is to at least shoulder level.  There is 
no competent evidence indicating that the veteran experiences 
any greater loss of range of motion even with consideration 
of weakened movement, fatigability, pain, swelling, and 
instability.  There is competent medical evidence that even 
with consideration of these factors, the veteran continues to 
be able to experience range of motion of the left arm to at 
least shoulder level, noting that motion ceased when pain 
began on examination.  Therefore, a preponderance of the 
evidence is against an evaluation greater than 20 percent 
under Diagnostic Code 5201 because limitation of motion of 
the left minor arm is not shown to be less than shoulder 
level.  On the basis of the above analysis a preponderance of 
the evidence is against an evaluation greater than the 20 
percent that has been granted under any applicable schedular 
criteria.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that it is not indicated that the 
disability has required frequent hospitalization or caused 
marked interference with the veteran's employment.  It is 
observed that the veteran has been unemployed since 1993, but 
competent medical evidence indicates that this unemployment 
is related to multiple disabilities and there is no competent 
medical evidence associating the unemployment exclusively 
with the veteran's service-connected left shoulder 
disability.  



ORDER

An evaluation greater than 20 percent for recurrent 
dislocation of the left shoulder is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

